Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1 and 11 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 17/079283 in view of Schmidt et al. (US 2020/0221068).
	it is noted that, claim 1 of the instant application is directed to;  a structured-light scanning system, comprising; a structured-light source that generates an emitted polarized light with a predetermined pattern and a predetermined polarization (similar to claim 1 of copending application; a structured-light scanning system, comprising; a structured-light source that generates an emitted polarized light with a predetermined pattern and a predetermined polarization), the emitted polarized light being then projected onto and reflected from a surface of an object, resulting in a reflected
polarized light (similar to claim 1 of copending application; the emitted polarized light being then projected onto and reflected from a surface of an object), a polarizer that lets the modulated polarized light pass through while blocking other lights with polarizations different from the predetermined polarization, thereby outputting a filtered polarized light (similar to claim 1 of copending application; a polarizer that lets the reflected polarized light pass through while blocking other lights with polarizations different from the predetermined polarization, thereby outputting a filtered polarized light); and 
an image sensor that detects the filtered polarized light (similar to claim 1 of the copending application; 
an image sensor that detects the filtered polarized light). and 
the difference is, a polarization modulator that adjusts polarization state of the reflected polarized light, resulting in a modulated polarized light, as specifies in claim 1 of instant application. However, the 
above feature is known and used in the conventional prior art of the record, such as Schmidt (figs. 5-10). therefore it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching, for modulating light, as suggested by the reference. Similar rejection also applies to claim 11 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3,6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McEldowney (US 2021/0084206) in view of Schmidt et al. (US 2020/0221068).
Regarding claim 1, McEldowney discloses a structured-light scanning system, comprising; a structured-light source that generates an emitted polarized light with a redetermined pattern and predetermined polarization (i.e., figs. 1-4, paragraphs 0005,0031,
0043,0070-0071,0080,0094), the emitted polarized light being then projected onto and reflected from a surface of an object (i.e., fig. 4), resulting in a reflected polarized light (i.e., the return light from the surface in figs. 2 and 4, paragraphs 0035,0044,0078), a polarizer that lets the reflected polarized light pass through while blocking other lights with polarizations different from the predetermined polarization, thereby outputting a filtered polarized light (i.e., indication of, in some embodiment the polarize image sensor may be an NIR sensor, configured to capture NIR images of an object. Although not shown in fig. 4, the polarization capture device may include spectral filter, e.g., polarizer, optically coupled to allow light having wavelengths in a wavelength range matching the spectrum range of the polarized image sensor to pass through which obviously blocks the other, fig. 4, paragraph 0078), and an image sensor that detects the filtered polarized light (i.e., image sensors as shown in figs. 2 and 4). 
	McEldowney is silent in regards to polarization modulator to adjust polarization state of the reflected polarized light, resulting in a modulated polarized light.
	Schmidt in the same field of endeavor (e.g., figs. 1 and 5-10, paragraphs 0027-0028, 0081,0084,0102,0113-0115,0121) teaches the use of the above polarization modulator to adjust/control modulated characteristic, such as intensity of the light, its polarization state, etc.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of McEldowney, in accordance with the teaching of Schmidt, by incorporating a polarization modulator to control the modulated characteristic, as suggested by the reference.
  	Regarding claim 2, the combination of McEldowney and Schmidt teach the system of claim 1, further comprising; a band-pass filter disposed over the image sensor (i.e., spectral filter may be a band-pass, paragraphs 0046,0078), the band-pass filter passing light with frequencies within a specific range and attenuating light with frequencies outside the range (i.e., please refer to claim 1 above), and a lens set disposed over the band-pass filter, the lens set including at least one optical lens (i.e., image sensor as shown in figs. 2-4 includes lenses, paragraphs 0035,0078), wherein the image sensor, the band-pass filter and the lens set constitute a camera module (i.e., figs. 2-4, paragraphs 0035,0078).
	Regarding claim 3, the combination of McEldowney and Schmidt tach the system of claim 2, wherein the polarization modulator and polarizer is disposed outside the camera module (i.e., paragraph 0078, spectral filter/polarizer may be disposed between the polarized image sensor and the optical lenses ‘206, also polarizer and modulator as shown in figs. 5-6 of ‘068).
	Regarding claims 6-7, the combination of McEldowney and Schmidt tach the system of claim 2, wherein the polarization modulator is disposed inside the camera module and above the lens set (e.g., modulator as shown in figs. 5-10 of ‘068), and the polarizer is disposed between the image sensor and the band-pass filter (e.g., figs. 6 of ‘068).
	Regarding claim 8, the combination of McEldowney and Schmidt tach the system of claim 2, including polarization modulator disposed different location such as, between the polarizer and the lens set (e.g., figs. 5-10 of ‘068), and fails to show the modulator between the polarizer and band-pass filter. In view of the above teaching, it is noted that the modulator location can vary based on the desired application/structure, and therefore consider as design choice.
 	Regarding claim 9, the combination of McEldowney and Schmidt tach the system of claim 2, wherein the polarization modulator is disposed between the band-pass filter and the lens set, and the polarizer is disposed between the image sensor and the band-pass filter (e.g., figs. 6-8 of ‘068).
Regarding claim 10, the combination of McEldowney and Schmidt tach the system of claim 2, wherein the polarization modulator is disposed between the polarizer and the lens set, and the polarizer is disposed between the band-pass filter and the polarization modulator (e.g., fig. 6 of ‘068).
	Regarding claim 11-12, the limitations claimed are substantially similar to claims 1-2
above, and is directed to the method of the system claims 1-2, which has been addressed in the in the above system claims.
	Regarding claim 13, The method of claim 12, wherein the polarization modulator and the polarizer are disposed outside the camera module (please refer to claim 3 above).
	Regarding claims 16-20, the limitations claimed are substantially similar to claims 6-10 above, therefore the ground for rejecting claims 6-10 also applies here.
	Examiner Note: Hang (US 5011280, section 32-34, related to fig. 5) also covers the limitation as recited in claims 1 and 11. 
9.	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McEldowney (US 2021/0084206) in view of Schmidt et al. (US 2020/0221068) and further in view of Border et al. (US 2015/0205035).
	Regarding claims 4-5, McEldowney discloses the system of claim 2, including polarizer, and polarization modulator, as discussed in the above action. the combination is silent in regards to, polarizer is coated on atop surface of the lens set, the top surface being opposite the image sensor, as specifies in the claim.
	However, examiner indicates that the use of coating material on the top/outside surface
and/or inside of the lens to block certain wavelengths and/or reflection based on the desired 
application is well known and used in the conventional prior art of imaging, as evidenced by
Border, paragraph 0364.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Border, into the polarization capturing device of McEldowney, by using polarization sensitive coating on the lens for polarizing purpose. Applicant should note that, location of modulator/polarizer with respect to the lens set consider as a design choice. 
	Regarding claims 14-15, the limitations claimed are substantially similar to claims 4-5 above, therefore the ground for rejecting claims 4-5 also applies here.
Conclusion
10.	The prior art made of record also covers the limitation as recited in claims 1 and 11.
Tyan, Jenn-Kwei WO 2020180755; entire disclosure.
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the
organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482